      9:20-cv-01161-TMC             Date Filed 06/08/20    Entry Number 13         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Antonio Wakefield, a/k/a Antonio Tykeish       )
Wakefield,                                     )
                                               )
                       Plaintiff,              )
                                               )       Civil Action No. 9:20-1161-TMC
       v.                                      )
                                               )                     ORDER
SCDC Headquarters Classification, Major        )
James Parrish, Captain T. Vela,,               )
                                               )
                       Defendants.             )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983. (ECF No. 1). In his Complaint, Plaintiff alleges violations of his constitutional

rights, policies within South Carolina Department of Corrections (“SCDC”), and the South

Carolina Tort Claims Act. See id. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02, D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before the court

is the magistrate judge’s Report and Recommendation (“Report”), recommending that the court

summarily dismiss this case for failure to state a cognizable claim for relief. (ECF No. 10). Plaintiff

was advised of his right to file objections to the Report. Id. at 11. However, Plaintiff filed no

objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the



                                                   1
       9:20-cv-01161-TMC               Date Filed 06/08/20           Entry Number 13             Page 2 of 2




recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

         After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 10), which is incorporated

herein by reference. Accordingly, the Complaint is DISMISSED without prejudice *.                       0F




         IT IS SO ORDERED.


                                                                 s/Timothy M. Cain
                                                                 United States District Judge

Anderson, South Carolina
June 8, 2020


                                      NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




         *
            The magistrate judge identified numerous deficiencies in the complaint and informed Plaintiff that the
Report “constitute[d] notice to [Plaintiff] of material defects in his filings.” (ECF No. 10 at 10 (citing Goode v. Cent.
Virginia Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015)). Because Plaintiff has declined to seek an
amendment of his pleadings to cure such deficiencies, file objections or otherwise respond to the Report, the court
declines to extend any leave to amend, sua sponte.

                                                           2
